DETAILED ACTION
Receipt of Arguments/Remarks filed on May 4 2021 is acknowledged. Claims 2-3, 6-7, 9, 18-19, 22-23, 28, 44 and 46-48 were/stand cancelled. Claims 1, 4-5, 8, 10-17, 20-21, 24-27, 29-43 and 45 are pending. Claims 1, 4-5, 8, 10-16, 31 and 33-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on June 12 2017. Claims 17, 20-21, 24-27, 29-30, 32 and 45 are directed to the elected invention.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Withdrawn Rejection
The cancellation of claim 44 has rendered the rejection of claim 44 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph and 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph moot.


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 17, 20-21, 24-27, 29-30, 32 and 45  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rose et al. (USPGPUB No. 20100152048, cited on PTO Form 1449) in view of Wright et al. (USPGPUB No. 20060270556, cited on PTO Form 1449) Rodrigues et al. (WO 2010121976, cited in the Office action mailed on 1/26/18) and Meyer et al. (USPGPUB No. 20050182219, cited on PTO Form 1449).
Applicant Claims
	The instant application claims an aqueous herbicide solution of improved compatibility comprising an aqueous solution comprising: a) (2,4-dichlorophenoxy)acetic acid; b) one or more inorganic cations selected from the group consisting of Na+, K+, Ca2+, Mg2+, Fe2+ Fe3+, Cu2+, Mn2+, and Zn2+ and/or one or more organo ammonium cations selected from the group consisting of monomethyl ammonium, isopropyl ammonium, butyl ammonium, dimethyl ammonium, diethyl ammonium, dimethylethyl ammonium, diethyethanol ammonium, triethanol ammondium, triisopropanol ammondium, tetramethyl ammonium, tetraethyl ammonium and N,N,N-trimethylethanol ammonium (choline), and cations made from dimethylaminopropylamine and diethylenetriamine, or mixtures thereof; c) less than 16% ammonium sulfate; d)
glyphosate; f) one or more polymeric crystallization inhibitors of structure I wherein A is wherein R1, R2, and R3 are independently H, CH3, COOH, or CH2COOH, L is a linking group comprising -C(==O)-O- , -C(==O)-N-, -CH2-, -0-, -0- C(==0)-, or a direct bond, and Rhy is hydrophobic and comprises a linear or branched alkyl, cycloalkyl, aryl, alkaryl or alkoxylated derivative thereof; B is derived from polymerizing an ethylenically unsaturated carboxylic acid monomer and/or its salts; and C is optional and is derived from polymerizing an ethylenically unsaturated sulfonic acid monomer or phosphonic acid monomer and/or its salts, wherein the (2,4-dichlorophenoxy)acetic acid is present in the aqueous solution at a concentration greater than 1 % on an acid equivalent basis, and wherein the pH of the aqueous solution is about 6 or lower.
2+, Mn2+, and Zn2+ and/or one or more organo ammonium cations selected from the group consisting of monomethyl ammonium, isopropyl ammonium, butyl ammonium, dimethyl ammonium, diethyl ammonium, dimethylethyl ammonium, diethyethanol ammonium, triethanol ammondium, triisopropanol ammondium, tetramethyl ammonium, tetraethyl ammonium and N,N,N-trimethylethanol ammonium (choline), and cations made from dimethylaminopropylamine and diethylenetriamine, or mixtures thereof; c) less than 16% ammonium sulfate; and d) one or more polymeric crystallization inhibitors of structure I wherein A is wherein R1, R2, and R3 are independently H, CH3, COOH, or CH2COOH, L is a linking group comprising -C(==O)-O- , -C(==O)-N-, -CH2-, -0-, -0- C(==0)-, or a direct bond, and Rhy is hydrophobic and comprises a linear or branched alkyl, cycloalkyl, aryl, alkaryl or alkoxylated derivative thereof; B is derived from polymerizing an ethylenically unsaturated carboxylic acid monomer and/or its salts; and C is optional and is derived from polymerizing an ethylenically unsaturated sulfonic acid monomer or phosphonic acid monomer and/or its salts, wherein the (2,4-dichlorophenoxy)acetic acid is present in the aqueous solution at a concentration greater than 1 % on an acid equivalent basis, and wherein the pH of the aqueous solution is about 6 or lower.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	 Rose et al. is directed to the process for preparing and applying pesticide or herbicide formulations.  Claimed is a process of forming a sprayable pesticide or 
Ascertainment of the Difference Be or tween Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Rose et al. teaches the aqueous solution comprises a water soluble polymer which includes a 2-acrylamido-2-methyl propane sulfonic acid, Rose et al. does not teach the instantly claimed polymer of structure I.  However, this deficiency is cured by Rodrigues et al. and Meyer et al.

    PNG
    media_image1.png
    461
    736
    media_image1.png
    Greyscale
 (claim 1 and page 3).  Rhy is most preferably phenyl or benzyl (page 3) a specific monomer includes benzyl methacrylate (page 4).  B is a moiety derived from polymerizing an olefinically unsaturated carboxylic acid monomer and its salts.  Useful monomers include acrylic acid.  C is a moiety derived from polymerizing an olefinically unsaturated sulfonic acid monomer or phosphoric monomer and its salts and is optional (page 4).  Salts include sodium potassium as well as alkanol amines such as diethanol amine (page 5).  In structure I, a, b and c are mole percent of the individual groups wherein a+b+c=100.  Lower limit of a is 0.1 and upper limit is 95.  The lower limit of c is 0 and upper limit of c is 15 (page 6).  The agrochemical active may be water soluble 
Meyer et al. is directed to crystallization inhibitor for plant protection formulations.  Specifically taught is the use of water-soluble copolymers based on acrylamideopropylmethylene sulfonic acid (AMPS) or its salts and macromonomers as crystallization inhibitors in plant protection formulations (paragraph 001).  It was found that polymers based on AMPS are highly suitable as crystallization inhibitors in plant protection compositions.  The polymers inhibit crystallization of pesticidal actives present in the plant protection formulations (paragraph 0004).  The macromonomers include a hydrophobic part (paragraph 0009).  The polymers are prepared by radical copolymerization of A) AMPS; B) one or more macromonomers comprising a terminal group which is capable of polymerizing and a hydrophobic part which is hydrogen or a saturated or unsaturated linear or branched aliphatic, cycloaliphatic or aromatic hydrocarbon resides and optionally a hydrophilic part and C) optionally one or more additional at least mono- or polyolefinically unsaturated oxygen, nitrogen, etc. (paragraphs 0006-0012).  Preferred C are olefinically unsaturated acids or their salts, preferably with mono and divalent counter ions such as Li, Na, Mg, Ca, NH4, etc. (paragraph 0034).  

Wright et al. is directed to herbicide compatibility improvement. Glyphosate is an acid that is relatively insoluble in water.  For this reason it is typically formulated as a water soluble salt in aqueous solution (paragraph 0004).  Unfortunately glyphosate potassium salt, especially when formulated at high concentration in aqueous solution, brings some challenges.  When combined with a second herbicide which also in the form of a salt for example a phenoxy-type herbicide salt such as 2,4-D (combinations of glyphosate and 2,4-D are widely used) there can be a tendency under certain conditions for precipitation of solids that can settle and clog filters or nozzles (paragraph 0006-0007).  A small increase in the molar excess of cations in a glyphosate potassium salt formation can result in improved tan-mix compatibility with a phenoxy-type herbicide salt (paragraph 0013-0014).  The pH of composition is about 4.8 (paragraph 0027).  The pH can range from about 4.8 to about 7.0 and can be adjusted with base excess (paragraph 0044). The composition also comprises a surfactant (paragraph 0058).  The composition exhibited a reduced tendency to form a solid precipitate (paragraph 0101).  Other ingredients which can be utilized include ammonium sulfate (paragraph 0103).  The inclusion of ammonium sulfate is believed to have particular benefit where water quality is of concern (paragraph 0151).  Other phenoxy-type herbicides include triclopyr (paragraph 0135).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)

It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Rose et al., Rodrigues et al., Myers et al. 
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Rose et al., Rodrigues et al, Meyers et al. and Wright et al. and utilize a blend of fertilizers such as ammonium sulfate with calcium and/or ammonium nitrate.  One skilled in the art would have been motivated to utilize this fertilizer as it is a specifically taught fertilizer by Rose et al.  Additionally, one skilled in the art would have been motivated to utilize this chemical where water quality is a concern as taught by Wright et al.  
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Rose et al., Rodrigues et al. and Wright et al. and utilize further cations in the composition.  One skilled in the art would have been motivated to utilize an excess of cations in order to enhance the stability of compositions comprising glyphosate and 2,4-D as taught by Wright et al.
Regarding the claimed polymer of structure I, Rodrigues et al. exemplifies A and B monomers which are the same as instantly elected and while C is exemplified and reads on the instantly claimed C, Rodrigues et al. teaches amount of C include 0 mol% which indicates its absence.  Therefore, Rodrigues et al. suggest the same monomers in overlapping amount.  In the case where the claimed ranges "overlap or lie inside prima facie case of obviousness exists. See MPEP 2144.05.  Regarding the claimed salt, Rodrigues et al. specifically teaches the acrylic acid can be in the form of a salt and salts taught include diethanol amine.  It would have been obvious to one of ordinary skill in the art to try any of the specifically taught salts as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
	Regarding the claimed pH, Wright et al. teaches an overlapping pH.  Wright et al. also provides motivation to utilize a base in order to manipulate the pH for stability reasons.  
Regarding the claimed concentration of fertilizer, Rose et al. teaches an overlapping range.  Regarding the claimed concentration of the component a), Rose et al. teaches an overlapping amount.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 17, 20-21, 24-27, 29-30, 32 and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6 and 8 of U.S. Patent No. 9232786 in view of Hirohara et al. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims an aqueous herbicide solution of improved compatibility comprising an aqueous solution comprising: a) (2,4-dichlorophenoxy)acetic acid; b) one or more inorganic cations selected from the group consisting of Na+, K+, Ca2+, Mg2+, Fe2+ Fe3+, Cu2+, Mn2+, and Zn2+ and/or one or more organo ammonium cations selected from the group consisting of monomethyl ammonium, isopropyl ammonium, butyl ammonium, dimethyl ammonium, diethyl ammonium, dimethylethyl ammonium, diethyethanol ammonium, triethanol ammondium, triisopropanol ammondium, tetramethyl ammonium, tetraethyl ammonium and N,N,N-trimethylethanol ammonium (choline), and cations made from dimethylaminopropylamine and diethylenetriamine, or mixtures thereof; c) less than 16% ammonium sulfate; d)
glyphosate; f) one or more polymeric crystallization inhibitors of structure I wherein A is wherein R1, R2, and R3 are independently H, CH3, COOH, or CH2COOH, L is a linking group comprising -C(==O)-O- , -C(==O)-N-, -CH2-, -0-, -0- C(==0)-, or a direct bond, and Rhy is hydrophobic and comprises a linear or branched alkyl, cycloalkyl, aryl, alkaryl or alkoxylated derivative thereof; B is derived from polymerizing an ethylenically unsaturated carboxylic acid monomer and/or its salts; and C is optional and is derived 
	The instant application claims an aqueous herbicide solution of improved compatibility comprising an aqueous solution comprising: a) (2,4-dichlorophenoxy)acetic acid;  b) one or more inorganic cations selected from the group consisting of  Na+, K+, Ca2+, Mg2+, Fe2+ Fe3+, Cu2+, Mn2+, and Zn2+ and/or one or more organo ammonium cations selected from the group consisting of monomethyl ammonium, isopropyl ammonium, butyl ammonium, dimethyl ammonium, diethyl ammonium, dimethylethyl ammonium, diethyethanol ammonium, triethanol ammondium, triisopropanol ammondium, tetramethyl ammonium, tetraethyl ammonium and N,N,N-trimethylethanol ammonium (choline), and cations made from dimethylaminopropylamine and diethylenetriamine, or mixtures thereof; c) less than 16% ammonium sulfate; and d) one or more polymeric crystallization inhibitors of structure I wherein A is wherein R1, R2, and R3 are independently H, CH3, COOH, or CH2COOH, L is a linking group comprising -C(==O)-O- , -C(==O)-N-, -CH2-, -0-, -0- C(==0)-, or a direct bond, and Rhy is hydrophobic and comprises a linear or branched alkyl, cycloalkyl, aryl, alkaryl or alkoxylated derivative thereof; B is derived from polymerizing an ethylenically unsaturated carboxylic acid monomer and/or its salts; and C is optional and is derived from polymerizing an ethylenically unsaturated sulfonic acid monomer or phosphonic acid monomer and/or its salts, wherein the (2,4-dichlorophenoxy)acetic acid is present 
Patent ‘786 claims an agrochemical formulation comprising an agrochemical active and a water soluble dispersant polymer of structure I.  The polymer is the same as instantly claimed.  Agrochemical actives include herbicides.  
The difference between the instant claims and Patent ‘786 is that Patent ‘786 does not claim specific agrochemical actives.  However, this deficiency is cured by Hirohara et al. and Wright et al.
Hirohara et al. is directed to novel substituted pyrazole derivative, process for producing the same and herbicidal composition containing the same.  Chemical fertilizers include ammonium sulfate (paragraph 0217).  It is taught that the use of herbicides mixed with other herbicidal components brings about reduction in application dose and labor saving for application.  Owing to the synergy effects of such mixed herbicides, wider herbicidal spectrum and higher herbicidal performance can be expected.  The herbicide composition may be mixed with two or more known herbicides.  Herbicides taught include 2,4-D, 2,4-DB, MCPA, MCPB, mecoprop, fluroxypyr, triclopyr, glyphosate, etc. (paragraph 0231).
Wright et al. is directed to herbicide compatibility improvement. Glyphosate is an acid that is relatively insoluble in water.  For this reason it is typically formulated as a water soluble salt in aqueous solution (paragraph 0004).  Unfortunately glyphosate potassium salt, especially when formulated at high concentration in aqueous solution, brings some challenges.  When combined with a second herbicide which also in the form of a salt for example a phenoxy-type herbicide salt such as 2,4-D (combinations of 
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Patent ‘786, Wright et al. and Hirohara et al. and utilize additional herbicides such as 2,4-D with the glyphosate.  One of ordinary skill in the art would have been motivated to manipulate the herbicides utilized in order to provide for synergistic effects, wider herbicidal spectrum and higher herbicidal performance as taught by Hirohara et al.  Since the combination of glyphosate and 2,4-D is widely utilized as taught by Wright et al., one skilled in the art would have a reasonable expectation of success.
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Patent ‘786, Wright et al. and Hirohara et 
Regarding the claimed pH, Wright et al. teaches an overlapping pH.  Wright et al. also provides motivation to utilize a base in order to manipulate the pH for stability reasons.  

Claims 17, 20-21, 24-27, 29-30, 32 and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 10 of U.S. Patent No. 9526241 in view of Hirohara et al. and Wright et al. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims are set forth above.
Patent ‘241 claims an agrochemical formulation comprising an agrochemical active and a water soluble dispersant polymer of structure I.  The polymer is the same as instantly claimed.  Agrochemical actives include herbicides.  
The difference between the instant claims and Patent ‘241 is that Patent ‘241 does not claim specific agrochemical actives.  However, this deficiency is cured by Hirohara et al. and Wright et al.
The teachings of Hirohara et al. and Wright et al. are set forth above.
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Patent ‘241 Wright et al. and Hirohara et al. and utilize additional herbicides such as 2,4-D with the glyphosate.  One of ordinary skill in the art would have been motivated to manipulate the herbicides utilized in order to 
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Patent ‘241, Wright et al. and Hirohara et al. and utilize additional ingredients such as ammonium sulfate in order to aid in the growth of plants or where water quality is a concern as taught by Wright et al.
Regarding the claimed pH, Wright et al. teaches an overlapping pH.  Wright et al. also provides motivation to utilize a base in order to manipulate the pH for stability reasons.  

Response to Arguments
Applicants’ arguments filed May 4 2021 have been fully considered but they are not persuasive. 
Applicants argue that (1) independent claim 17 is an aqueous solution.  It is argued that the data and examples in the specification demonstrate that the solution formed in the presence of the polymer of structure I is a stable aqueous solution that includes both a water soluble form of 2,4-D and a water soluble salt of glyphosate.  The inventive formulation exploits Applicants’ unexpected finding that the presence of as little as 0.2% of the polymeric crystallization inhibit prevents crystallization of 3% 2,4-D in aqueous solutions of up to pH 6.  It is argued that Rodrigues and Meyer only teach using the crystallization inhibitor to stabilize suspensions or emulsions.  It is argued that 
Regarding applicants’ first arguments, the examiner recognizes that none of the references alone teach all the claimed components of the aqueous herbicide solution, however, the rejection is made under 103 and therefore the requirement is not that a single reference teaches all the claimed components.   Additionally, it is not a requirement that the prior art suggest the claimed composition for the same reasons that applicants combine the ingredients.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Note: MPEP 2144. "The reason or motivation to modify the reference may often suggest what the inventor has done but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant". Therefore, while the combination of Rose, Rodrigues, Meyer and Wright would suggest an aqueous herbicide solution comprising 2,4-D, glyphosate, ammonium sulfate and the polymer of structure I for a different reason than applicants, the art would suggest this combination. 
Applicants argue that (2) one skilled in the art would not consider the claims of patents ‘786 and ‘241 to overlap with the instant claims.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616